DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim objection and specification objection have been fully considered and are persuasive. The claim objection and specification objection of 4/1/2021 has been withdrawn. 
Applicant's arguments with respect to claims 1, 15 and 20 have been fully considered but they are not persuasive. The examiner notes that the CMC profile is for the blades but the claimed cmc profile is basic enough to be woven in a unidirectional orientated direction of the strip. Therefore, the blade of Nunez being made of a CMC can corresponded with a unidirectional flow turbulator of Bergholz.
The rejection is updated and made final below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bergholz US 20160186660 in view of Gao US 20160146468 and Nunez et al. US 20140030076
Regarding claim 1, Bergholz discloses:
An article (Fig 5: Blade (68)) comprising: 
a ceramic matrix composite wall (Fig 5; par 33: Walls (104, 106, 108, 110) made of ceramic matrix composite) defining at least a side of a passage (Fig 5: (98)), 
the ceramic matrix composite wall including a flow turbulator (Fig 5: (102)) that projects into the passage (Fig 5: (102) projects into (98)), 
wherein the flow turbulator is an elongated strip (Fig 7: Strip of vortex generators (102)).
However, Bergholz is silent as to:
a ceramic matrix composite flow turbulator
wherein the ceramic matrix composite of the wall comprises woven fibers that are dispersed in a ceramic body matrix.
wherein the ceramic matrix composite of the flow turbulator includes a plurality of fibers disposed in a ceramic matrix, and the fibers of the flow turbulator are unidirectionally oriented in the elongated direction of the elongated strip.
From the same field of endeavor, Gao teaches 
a ceramic matrix composite flow turbulator (Par 77: Vortex generators can be replaced with ceramics)
It is obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bergholz to have ceramic vortex generators to create a better surface that can withstand heat better requiring less cooling (Par 77).
From the same field of endeavor, Nunez teaches 
wherein the ceramic matrix composite of the wall comprises woven fibers that are dispersed in a ceramic body matrix (Fig 14 and 15; par 20: Layers are woven blanks)
wherein the ceramic matrix composite of the flow turbulator includes a plurality of fibers disposed in a ceramic matrix (Fig 9A and 9B; par 129: Yarn layers), and the fibers of the flow turbulator are unidirectionally oriented in the elongated direction of the elongated strip (Fig 9A and 9B: are in a strip of unidirectional fibers).
It is obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified to have Bergholz’s flow turbulators and walls to be made with woven same silicon- containing base compositions in the blade to make the blade easier manufacturing through sintering the fibers together and to allow for an easier method of making the ceramic blades (Par 7-8, 153, 212). 
Regarding claim 2, Bergholz discloses all of the above limitations. However, Bergholz is silent as to:
 wherein the ceramic matrix of the body portion and the ceramic matrix of the flow turbulator have equivalent base compositions.

wherein the ceramic matrix of the body portion and the ceramic matrix of the flow turbulator have equivalent base compositions (Par 153: Ceramic material through the blade is made from the same ceramic material).
This claim is covered by the modification in claim 1.
Regarding claim 3, Bergholz discloses all of the above limitations. However, Bergholz is silent as to: 
wherein the base compositions are silicon-containing.
From the same field of endeavor, Nunez discloses 
wherein the base compositions are silicon-containing (Par 218: Silicon resin is bonded into the CMC material).
This claim is covered by the modification in claim 1.
Regarding claim 4, Bergholz discloses all of the above limitations. However, Bergholz is silent as to: 
wherein the woven fibers in the ceramic matrix composite wall include a first plurality of fibers that are oriented in a common first direction and second plurality of fibers that are oriented in a common second direction.
From the same field of endeavor, Nunez discloses 
wherein the woven fibers in the ceramic matrix composite wall include a first plurality of fibers (Fig 14: (310) in the “Y” direction) that are oriented in a common first direction and second plurality of fibers that are oriented in a common second direction (Fig 14: (320) in the “X” direction).
This claim is covered by the modification in claim 1.
Regarding claim 5, Bergholz discloses all of the above limitations. However, Bergholz is silent as to: 
wherein the second plurality of fibers includes bundles of fibers.
From the same field of endeavor, Nunez discloses 
wherein the second plurality of fibers includes bundles of fibers (Fig 14: (320) is a bundle of fibers).
This claim is covered by the modification in claim 1.
Regarding claim 6, Bergholz discloses all of the above limitations. However, Bergholz is silent as to: 
wherein the second direction is different from the first direction.
From the same field of endeavor, Nunez discloses 
wherein the second direction is different from the first direction (Fig 14: (320) is in a normal direction from (310) direction).
This claim is covered by the modification in claim 1.
Regarding claim 7, Bergholz discloses all of the above limitations. However, Bergholz is silent as to: 
wherein the second direction is normal to the first direction.
From the same field of endeavor, Nunez discloses 
wherein the second direction is normal to the first direction (Fig 14: (320) is in a normal direction from (310) direction).
This claim is covered by the modification in claim 1.
Regarding claim 8, Bergholz discloses all of the above limitations. However, Bergholz is silent as to: 
wherein the second direction is offset from the first direction by 45 degrees.
From the same field of endeavor, Nunez discloses 
wherein the second direction is offset from the first direction by 45 degrees (Fig 10: 45 angle strip (140 and 160) in a direction in the strip (102)).
This claim is covered by the modification in claim 1.
Regarding claim 11, Bergholz discloses all of the above limitations. However, Bergholz is silent as to: 
wherein the fibers of the flow turbulator have common fiber diameters, and the elongated strip has a height of at least two fiber diameters (Figure 9A & 9B:  3 layer weave (104)).
From the same field of endeavor, Nunez discloses 
wherein the fibers of the flow turbulator have common fiber diameters, and the elongated strip has a height of at least two fiber diameters (Figure 9A & 9B:  There are three 3 layer weaves (104, 106 and 102)).
This claim is covered by the modification in claim 1.
Regarding claim 12, Bergholz discloses all of the above limitations. However, Bergholz is silent as to: 
wherein the fibers of the flow turbulator have common fiber diameters, and the elongated strip has a height of at least four fiber diameters.
From the same field of endeavor, Nunez discloses 
wherein the fibers of the flow turbulator have common fiber diameters, and the elongated strip has a height of at least four fiber diameters (Figure 9A & 9B:  There are three 3 layer weaves (104, 106 and 102)).
This claim is covered by the modification in claim 1.
Regarding claim 14, Bergholz discloses:
wherein the ceramic matrix composite wall is in an airfoil section and defines at least a portion of an airfoil profile of the airfoil section. (Figure 3: Ceramic walls (104, 106, 108, 110) are a part of the airfoil (68)).
Regarding claim 15, Bergholz discloses:
An airfoil (Fig 5: Blade (68)) comprising: 
an airfoil section defining an airfoil profile (Fig 5: Blade (68)), 
the airfoil section including a ceramic wall having an exterior side (Fig 4: (90)) defining at least a portion of the airfoil profile and an interior side (Fig 5; par 33: Walls (104, 106, 108, 110) made of ceramic matrix composite) defining at least a portion of a passage (Fig 5: (98)), 
the wall formed of ceramic matrix composite comprising woven fibers that are dispersed in a ceramic body matrix, 
the interior side of the ceramic wall including a flow turbulator (Fig 5: (102)) that projects into the passage (Fig 5: (102) projects into (98)).
wherein the flow turbulator is an elongated strip (Fig 7: Strip of vortex generators (102)). 
However, Bergholz is silent as to:
a ceramic matrix composite flow turbulator
the wall formed of ceramic matrix composite comprising woven fibers that are dispersed in a ceramic body matrix.
and wherein the ceramic matrix composite of the flow turbulator includes a plurality of fibers disposed in a ceramic matrix, and the fibers of the flow turbulator are unidirectionally oriented in the elongated direction of the elongated strip.
From the same field of endeavor, Gao teaches 
a ceramic matrix composite flow turbulator (Par 77: Vortex generators can be replaced with ceramics).
It is obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bergholz to have ceramic vortex generators to create a better surface that can withstand heat better requiring less cooling (Par 77).
From the same field of endeavor, Nunez teaches 
the wall formed of ceramic matrix composite comprising woven fibers that are dispersed in a ceramic body matrix (Fig 14 and 15; par 20: Layers are woven blanks).
and wherein the ceramic matrix composite of the flow turbulator includes a plurality of fibers disposed in a ceramic matrix (Fig 9A and 9B; par 129: Yarn layers), and the fibers of the flow turbulator are unidirectionally oriented in the elongated direction of the elongated strip (Fig 9A and 9B: are in a strip of unidirectional fibers).
It is obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified to have Bergholz’s flow turbulators and walls to be 
Regarding claim 16, Bergholz discloses all of the above limitations. However, Bergholz is silent as to: 
wherein the woven fibers in the ceramic matrix composite wall include a first plurality of fibers that are oriented in a common first direction and second plurality of fibers that are oriented in a common second direction, wherein the second direction is different from the first direction.
From the same field of endeavor, Nunez discloses 
wherein the woven fibers in the ceramic matrix composite wall include a first plurality of fibers (Fig 14: (310) in the “Y” direction) that are oriented in a common first direction and second plurality of fibers that are oriented in a common second direction (Fig 14: (320) in the “X” direction), wherein the second direction is different from the first direction (Fig 14: (320) is in a normal direction from (310) direction).
This claim is covered by the modification in claim 15.
Regarding claim 18, Bergholz discloses all of the above limitations. However, Bergholz is silent as to: 
wherein the fibers of the flow turbulator have common fiber diameters, and the elongated strip has a height of at least two fiber diameters.
From the same field of endeavor, Nunez discloses 
wherein the fibers of the flow turbulator have common fiber diameters, and the elongated strip has a height of at least two fiber diameters (Figure 9A & 9B:  There are three 3 layer weaves (104, 106 and 102)).
This claim is covered by the modification in claim 15.
Regarding claim 19, Bergholz discloses all of the above limitations. However, Bergholz is silent as to:  
wherein the ceramic matrix of the body portion and the ceramic matrix of the flow turbulator have equivalent base compositions.
From the same field of endeavor, Nunez discloses 
wherein the ceramic matrix of the body portion and the ceramic matrix of the flow turbulator have equivalent base compositions (Par 153: Ceramic material through the blade is made from the same ceramic material).
This claim is covered by the modification in claim 15.
Regarding claim 20, Bergholz discloses:
A gas turbine engine (Fig 1: (10)) comprising: 
a compressor section ((22)); 
a combustor ((28)) in fluid communication with the compressor section ((28) in communication with (22)); 
and a turbine section ((32)) in fluid communication with the combustor ((28) in communication with (22)), 
at least one of the turbine section ((32)) or the compressor section ((22)) including 
an article (Fig 5: Blade (68)) having 
a ceramic matrix composite wall (Fig 5; par 33: Walls (104, 106, 108, 110) made of ceramic matrix composite) defining at least a side of a passage (Fig 5: (98)), 
the ceramic matrix composite wall including a flow turbulator (Fig 5: (102)) that projects into the passage (Fig 5: (102) projects into (98)), 
wherein the flow turbulator is an elongated strip (Fig 7: Strip of vortex generators (102)). 
However, Bergholz is silent as to:
a ceramic matrix composite flow turbulator
wherein the ceramic matrix composite of the wall comprises woven fibers that are dispersed in a ceramic body matrix.
and wherein the ceramic matrix composite of the flow turbulator includes a plurality of fibers disposed in a ceramic matrix, and the fibers of the flow turbulator are unidirectionally oriented in the elongated direction of the elongated strip.
From the same field of endeavor, Gao teaches 
a ceramic matrix composite flow turbulator (Par 77: Vortex generators can be replaced with ceramics)
It is obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bergholz to have ceramic vortex generators to create a better surface that can withstand heat better requiring less cooling (Par 77).
From the same field of endeavor, Nunez teaches 
wherein the ceramic matrix composite of the wall comprises woven fibers that are dispersed in a ceramic body matrix (Fig 14 and 15; par 20: Layers are woven blanks)
and wherein the ceramic matrix composite of the flow turbulator includes a plurality of fibers disposed in a ceramic matrix (Fig 9A and 9B; par 129: Yarn layers), and the fibers of the flow turbulator are unidirectionally oriented in the elongated direction of the elongated strip (Fig 9A and 9B: are in a strip of unidirectional fibers).
It is obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified to have Bergholz’s flow turbulators and walls to be made with woven same silicon- containing base compositions in the blade to make the blade easier manufacturing through sintering the fibers together and to allow for an easier method of making the ceramic blades (Par 7-8, 153, 212). 
Regarding claim 21, Bergholz discloses all of the above limitations. However, Bergholz is silent as to:  
wherein the fibers in the flow turbulator are transverse to one of the first and second pluralities of the woven fibers in the ceramic matrix composite wall.
From the same field of endeavor, Nunez discloses:
wherein the fibers in the flow turbulator are transverse to one of the first and second pluralities of the woven fibers in the ceramic matrix composite wall  (Fig 10: Fibers are in are in  a transverse direction).
This claim is covered by the modification in claim 1.
Regarding claim 22, Bergholz discloses all of the above limitations. However, Bergholz is silent as to:  
wherein the fibers in the flow turbulator are transverse to one of the first and second pluralities of the woven fibers in the ceramic matrix composite wall.
From the same field of endeavor, Nunez discloses:
wherein the fibers in the flow turbulator are transverse to one of the first and second pluralities of the woven fibers in the ceramic matrix composite wall  (Fig 10: Fibers are in are in  a transverse direction).
This claim is covered by the modification in claim 1.
Regarding claim 23, Bergholz discloses all of the above limitations. However, Bergholz is silent as to:  
wherein the fibers in the flow turbulator are transverse to one of the first and second pluralities of the woven fibers in the ceramic matrix composite wall.
From the same field of endeavor, Nunez discloses:
wherein the fibers in the flow turbulator are transverse to one of the first and second pluralities of the woven fibers in the ceramic matrix composite wall  (Fig 10: Fibers are in are in  a transverse direction).
This claim is covered by the modification in claim 15.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bergholz et al. US 20160186660, Gao et al. US 20160146468 and Nunez et al. US 20140030076 as applied to claim 10 above, and further in view of Shim et al. US 20160214907.
Regarding claim 13, Berghloz, Gao, and Nunez teach all of the above limitations. However, they do not explicitly teach:
 wherein the elongated strip has a height of at least 5 mils (0.127 millimeters).  
From the same field of endeavor, Shim teaches:
wherein the elongated strip has a height of at least 5 mils (0.127 millimeters) (Figure 2: Height (16) between .1016 millimeters (about 4 mils) and about .2032 millimeters (about 8 mils)).
It is obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nunez’s CMC material to incorporate the teaching of Shim’s CMC material that is used in a gas turbine to reduce the likelihood that the material is damaged in machining (Paragraph [0030], line 11-13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Subramanian et al. US 20060284337 discloses similar orientation of fibers as present application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159.  The examiner can normally be reached on 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/A.M./Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747